Title: To Benjamin Franklin from James Hutton, 23 October 1772
From: Hutton, James
To: Franklin, Benjamin


Dear Sir
Oct. 23. late at night. [1772]
I hope you will excuse my troubling you in the Country, if I could have found you in Town I had not. Yet I hope this will give you some pleasure as well as Trouble. I call’d in Craven Street found them busy in moving and Mrs. Stevenson much engaged. I have just received the inclosed printed Paper from Paris, and as I have but this one, beg the favour of you to return it me in a frank as soon as you can. By this you will see that the time for Subscribing is lengthend, and that a general Introduction to the work will now appear soon: by which means his Plan will be better understood. He was mightily pleasd with the Proposals I sent him of Mr. Bryant (late Secretary to the late D. of Marlbro’) which if you have not seen are really worth your sight and may be had at Elmsleys. The Introduction of my Paris friend will consist of 12 sheets in 4to. This He has causd to be carefully examined by several of his learned friends both as to matter and form; and He has attended to my Request to be as careful as possible to have his work appear in a manner worthy of Him. He enquires of me if I know any thing of a Letter to Martin Folkes concerning the Rise and Progress of Astronomy among the ancients London 1746. Farther Account in three Letters Oxford 1748 on the Astronomy of the Chaldeans, the Constellations of Job and the Astronomical Mythology. If you can recollect any thing of those two pieces or if any one where you are could tell me any thing of them I should be glad.
He mentions also a new Etymology. Artemis in Greek is the name of Diana or the Moon. Now Ar-temis are two words of the Primitive Language which signify exactly regle de la Terre and the prim[itive] word Ar is your English word Earth and of Temis the Greeks made Themis, Goddess of Order, of Justice. On ne pouvoit mieux definir cet Astre. It was for the same reason the name given to Apollo or the Sun.
You see by the Leaf I send you to day that the work is forward and hastens, I long to see it and I wish him more Subscribers. You and Dr. Moreton were the first in England that gave him Encouragement. If but a few of his Discoveries are real, among the many He imagines, I think much is gained, as real Knowledge in any thing is well worth getting and can afterwards be made use of to good and curious purposes.
It is some thing curious that Mr. Bryant here and He in France agree in many things which they most certainly could not steal from one another. Bryant and He treat Semiramis, Cadmus, the Argonauts Minos &c as Allegorical Personages. He is charmed that while He is digging at Paris in the Mines of Antiquity an Englishman is doing the same thing here, and as they both take different routs, it will give a certainty to what shall be proved by both; it is very remarkable He says que ce genie Allegorique presqu’inconnu jusques ici, ou qu’on traitoit de vision se soit fait sentir tout à la fois à des Personnes si eloignées et qui ne pouvoient se concerter.
I learnt to day that the Bishop of Vilna is gone from France towards Poland and as his great family Estates (those of the Massalsky) are included in that part which the voracious Austria has seized, it is thought He is gone by way of Vienna; the Ecclesiastical Estates the Russian Code maker has taken chiefly under its Dominion. Abbé Baudeau was at Paris still Oct. 18. The Marquis de Pezay return’d last night from his Tour, I have not seen him yet, but I hear My Lord Lyttleton whom He has twice visited was much pleasd with him: to please such a Man non ultima laus est. You know that I am extremely your
Hutton.

P.S. As it may give pleasure where you are I send you inclosed one of the printed Proposals for Monde Primitif, in case any one in the Company wanted to know more of this Plan.
I may possibly go at the latter End of next week towards Bath and Bristol, in which case if you could tell me of any body in either of those places who resembles my Craven Street friend and whom you would wish me to salute in your Name I should be glad.
Once more begging your pardon for any Interruption of pleasure this may occasion, I will only add that the Letter on foreign Travels in the London Chronicle the other day was mine: the Printer took the Liberty to mutilate it.

 
Endorsed: Mr Hutton
